Title: From Thomas Jefferson to George Tucker, 7 November 1825
From: Jefferson, Thomas
To: Tucker, George


Dear Sir
Monticello
Nov. 7. 25
I have duly recieved the proposition of the Faculty on the removal of Majr Spotswood’s family into the Pavilion No 1. I have no authority to say to it either yea or nay. yet having no reserve with the Professors I will frankly suggest what occurs to me on the subject for their consideration. from the enactments No 23. 29. 54. 55. 56. it is evident that to guard against a promiscuous and injurious use of the different buildings for purposes for which they were not intended, they are specifically appropriated by the Visitors, each to the purpose for which it was built, to wit the dormitories to the ordinary occupation of the Students, the Hotels to boarding houses, the Pavilions—to the accomodation of the Professors and their schools and the Rotunda to it’s specific purposes. Doctr Dunglison suggested to me the other day that, on account of the sickliness of Majr Spotswood’s family, it might be advisable to permit him to occupy another Hotel which happens to be vacant. to this I saw no objection because it was still an application to it’s legal object. but that of a pavilion to the purposes of a boarding house stands on different ground, and directly as it would seem, in opposition to it’s legal appropriation.I have had applications for this house (because unoccupied for the moment) for all sorts of purposes, for debating, preaching, praying, dancing, fencing, and now for boarding. the first application took me by surprise, when I had never yet adverted to the subject; and I answered too inconsiderably that I saw no objection to it. but a little reflection satisfied me that I had committed an error; and therefore I have given to all the subsequent applications the answer which I must give to the present one, that it is beyond my competence either to authorise or to negative. experience, in the mean time seems to shew strict attention necessary against the misappropriation, and misuse of the building. whether the present proposition is within the authority which, by a later enactment, permits the Faculty to prescribe regulations of police, or within the restrictions on that authority to prescribe nothing inconsistent with the enactments of the board of Visitors. that of the Faculty must decide for themselves.the building is in the legal possession and care of the Proctor, who is to keep it in a state of preservation until wanted for the additional Professors required by the act establishing the University and expected to be procured as soon as our funds will admit. whether this will be at the next session of the legislature or what subsequent one is uncertain.On these considerations, it may be a question whether Doctor Dunglison’s original suggestion of removing the family to the vacant Hotel may not be the safest and a sufficient measure. one thing however is certain that if the existing drains are choked with vegetable and animal substances, the Proctor should have them immediately opened, and if other practicable drains may relieve the evil we had better open them. I pray the Faculty to consider these ideas as pretending to no authority, but merely as suggested for consideration, and to accept assurances of my high respect and esteem.Th: Jefferson